By the Court, Rhodes, J.:
The objection of the plaintiff to the admission in evidence of the judgment in the case of Moss v. Sanders and others— “ because the Court had no jurisdiction over the person of any of the defendants in said action, so as in any manner to defeat the plaintiff’s right to recover in this action’.’—was not well taken. If the judgment was valid against any of the defendants in that action under whom the present plaintiff claims, it was admissible. Sanders and Brenham admitted due service of the summons, etc., and therefore the Court acquired jurisdiction of them, and as to them the judgment is valid.
Treating the objection as presenting the more comprehensive ground, that the judgment was not valid as against each and all of the judgment creditors of Sanders and Brenham, under whom the plaintiff claims title, it is still untenable. It is stated in the transcript that the judgment contains the recital that “ the defendants above named having been duly served with process, * * * as appears by the proof of *534service of the process issued herein and on file in this action,” etc. This recital, under the rule in Hahn v. Kelly, 34 Cal. 390, is conclusive of the question of jurisdiction of the person of the defendants.
Judgment affirmed.